Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim 1 has been amended to include limitations discussed in interview dated 01/12/2022 in order to overcome prior rejection. New claims 10-15 have been added. Claims 1-15 are currently pending.
Claim 1 was also amended to address the 35 U.S.C. 112(b) rejection for indefiniteness. 

Drawings
The drawings submitted 03/04/2020 have been received and are approved by the examiner. 

Allowable Subject Matter
Claim 1-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  

With respect to claim 1, Okada et al. (U.S. 20110111273) discloses a battery pack (car battery system) (abstract) comprising: 
an assembled battery (2 – battery block) having a plurality of battery cells (1) (abstract); 
a battery case (31 – lower case) that houses the assembled battery (2) (Fig. 2) ; 
a wiring case (32 0 upper case) that is assembled to the battery case (31); 
a coupling portion (screws – not shown) that connects the battery case (31) and the wiring case (32) in a state that the battery case (31) and the wiring case (32) are coupled to each other ([0085]); and 
an elastic member (22 – elastically deformable packing member) that is in contact with a battery cell (1) which is one of the plurality of battery cells and the wiring case (contact with 26 – guide portions, which is part of the wiring case as shown in Fig. 2)  and is held between the battery cell and the wiring case (Fig. 11), wherein 
a safety valve (11) having a lower rigidity than a rigidity of a first surface of the battery is formed on the first surface of the battery cell (1) (Fig. 11), 
a first end surface of the elastic member (labeled) is in contact with a region in which the safety valve (11) is not formed on the first surface (labeled) of the battery cell (1), and a second end surface of the elastic member (labeled) opposite to the first end surface (labeled) is in contact with a facing surface of the wiring case (17, via packing member 22c of wiring case 17) that faces the first surface of the battery cell(Fig. 11 – below), and
the wiring case has a regulation member (26) that is in contact with a side surface (labeled) of the elastic member (22) which connects the first end surface (labeled) to the second end surface (labeled) to regulate movement of the elastic member in a surface direction along the first surface of the battery cell (Fig 11 below).
Okada does not disclose that a second end surface of the elastic member is in contact with a facing surface of the wiring case or that the regulation member is formed of a portion of an inner wall of the wiring case. To make such a change to the regulation member of the prior art would be inconsistent to what the prior art teaches, as the regulation member of Okada is used to guide and secure exhaust duct 20. 

    PNG
    media_image1.png
    479
    747
    media_image1.png
    Greyscale
	

	Additionally, Hamada et al. (U.S. 7807282) a battery pack (100) (abstract) comprising: 
an assembled battery (150 – battery main part) having a plurality of battery cells (Fig. 1); 
a battery case (102) that houses the assembled battery (150) (Fig. 2) ; 
a wiring case (144 – top case) that is assembled to the battery case (150) (Fig. 2); 
a coupling portion (148 - flange) that connects the battery case (102) and the wiring case (144) in a state that the battery case (102) and the wiring case (144) are coupled to each other (Fig. 2); and 
an elastic member (120 – sealing member) that is in contact with the battery cell (150) and the wiring case (144 via base plate 180) and is held between the battery cell and the wiring case (Fig. 2), wherein 
a safety valve (110 – valve member) (Fig. 2), and

    PNG
    media_image2.png
    449
    701
    media_image2.png
    Greyscale
a first end surface of the elastic member (labeled) is in contact with a region in which the safety valve (110) is not formed on the first surface (labeled) of the battery cell (150), and a second end surface of the elastic member (labeled) opposite to the first end surface (labeled) is in contact with a facing surface of the wiring case (144 via base plate 180) that faces the first surface of the battery cell (Fig. 2 – below).

Hamada does not disclose that the safety valve (110 – valve member) is formed on the first surface of the battery cell, the wiring case has a regulation member that is in contact with a side surface of the elastic member which connects the first end surface (labeled) to the second end surface to regulate movement of the elastic member in a surface direction along the first surface of the battery cell, or that the regulation member is formed of a portion of an inner wall of the wiring case.
It would be inappropriate for one having ordinary skill in the art to combine a regulation member, such as that of Okada, with the wiring case taught by Hamada because the elastic member taught by Hamada is constructed of metal, wherein holes are placed to allow for elastic deformity. For that reason, the addition of a regulation member that surrounds the elastic member in Hamada would not allow for further structural advantages taught in the instant application.  
Upon further search and consideration, no relevant art was found the reads on independent claim 1, or is able to fill the discrepancies left by Okada and Hamada. For these reasons, claim 1 is allowed.

Response to Arguments
Applicant’s arguments, see pages 6-9 of response, filed 01/20/2022, with respect to amended claim 1 have been fully considered and are persuasive.  The 35 U.S.C 112(b) and 102(a)(1) rejections of claim 1 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN E BERRESFORD whose telephone number is (571)272-0641. The examiner can normally be reached M-F 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (572)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.B./Examiner, Art Unit 1727                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727